Citation Nr: 0944527	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran served in the U.S. Air Force Reserve and had 
active military service from February 1972 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he has bilateral hearing loss 
disability and tinnitus as a result of his active duty 
service in 1972.  Specifically, he alleges that, although 
being an administrative specialist, his office was located 
directly on the flight line, and thus he was constantly 
exposed to airplane engine noise, which has resulted in 
current bilateral hearing loss and ringing in his ears (i.e., 
tinnitus).  

The Board notes that there is no current medical evidence 
establishing that the Veteran currently has bilateral hearing 
loss and tinnitus.  However, the Veteran is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is 
considered competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify 
the medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  See also, McLendon v. 
Nicholson, 20 Vet. App. 79, 83-84 (2006) (holding that a 
Veteran is competent to testify to any medical symptoms he 
may have suffered in service, "and his testimonay can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); accord Bucahan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weight against a Veteran's lay statements," and while the 
Board "may . . . discount lay evidence when such discounting 
is appropriate, ... the lack of such records does not, in and 
of itself, render lay evidence not credible").  However, the 
Board notes that the Veteran is not competent to provide a 
diagnosis of hearing loss or tinnitus as rendering a 
diagnosis requires medical knowledge.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In addition, the Veteran has alleged that he has had 
bilateral hearing loss and ringing in the ears since his 
discharge from active duty in 1972, thereby alleging a 
continuity of symptomatology.  Again, the Board notes that 
the Veteran is competent to state that he has had symptoms of 
hearing loss and tinnitus since service, but not to render an 
actual opinion as to the etiology of his current hearing loss 
and tinnitus (meaning that it is related to noise exposure in 
service).  

The Board finds, therefore, that medical evidence is 
necessary to determine whether the Veteran's currently has 
hearing loss (whether unilateral or bilateral) and/or 
tinnitus and, if so, whether they are related to acoustic 
trauma in service.  The Veteran was not, however, provided 
with a VA audiological examination. 

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service. The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service. 38 C.F.R. § 3.159(c)(4). 
The threshold for establishing the third element is low for 
there need only be evidence that "indicates" that there "may" 
be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, on remand, the Veteran should be provided with a VA 
audio examination that provides both diagnoses of any current 
audiological disabilities as well as opinions as to their 
etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological 
examination.  The claims file must be provided 
to and reviewed by the examiner, who must 
indicate in his/her report that said review has 
been accomplished.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  After reviewing the 
file and conducting audiometric testing, the 
examiner should render diagnoses of any current 
audiological disabilities and provide an opinion 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that 
any current hearing loss (whether bilateral or 
unilateral) and/or tinnitus are due to acoustic 
trauma incurred during service.  In rendering an 
opinion, the examiner must address the Veteran's 
statements as to a continuity of symptoms.  The 
examiner should provide a complete rationale for 
any opinions given, including discussion of 
evidence contrary to the opinions rendered.  

2.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


